Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.                                                                                                                                                                                   

Disposition of Claims
Claims 1, 3-5, 7-9, and 11-21 were previously pending.  New claims 22-39 are acknowledged and entered.  Amendments to claims 1, 3-4, 7-8, and 11 are acknowledged and entered.  Claims 1, 3-5, 7-9, and 11-39 will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2016/0129105A1, Published 05/12/2016.


Response to Arguments
Applicant's arguments filed 02/02/2022 regarding the previous Notice of Allowance dated 12/10/2021 and the newly amended claims have been fully considered and are addressed herein.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/729,830, filed on 02/18/2004.

Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Furthermore, the subject matter for the instant application, namely regarding methods for stimulating anti-flavivirus immune responses, does not appear to be disclosed until the later filed international application, WO2002/098443 A2, filed 06/05/2002.  Therefore, for purposes of prior art, the earliest afforded priority date is 06/05/2002.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2002 was filed after the mailing date of the Notice of Allowance on 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method for stimulating an immune response to a virus surface antigen in a subject comprising administering to the subject an effective amount of a pharmaceutical composition comprising:
1) a mRNA comprising a protein coding sequence that encodes the virus surface antigen and
2) an aqueous injection solution wherein the mRNA lacks any promoter sequences, wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 7% points relative to an original coding sequence encoding the virus surface antigen, wherein the protein sequence encoded by the mRNA is unchanged compared to protein encoded by the original coding sequence the  
Further limitations on the method of claim 1 are wherein the pharmaceutical composition is administered by intramuscular injection (claim 3); wherein the pharmaceutical composition is administered intravenously, intradermally, subcutaneously, or intramuscularly, topically or orally (claim 4); wherein the pharmaceutical composition is administered intradermally (claim 5); wherein the protein coding sequence comprises a sequence, wherein at least one codon of a wild- type sequence recognized by a rare cellular tRNA is replaced with a codon recognized by an abundant cellular tRNA, and wherein said rare cellular tRNA and said abundant cellular tRNA recognize the same amino acid (claim 7); wherein the mRNA encoding the virus surface antigen comprises at least one nucleotide position replaced with a nucleotide analogue (claim 8); wherein the mRNA further encodes a secretory leader (claim 9); wherein the aqueous injection solution comprises water for injection (WFI), a buffered solution or a salt solution (claim 11); wherein the salt solution comprises sodium chloride or potassium chloride solution (claim 12); wherein the pharmaceutical composition comprises a component selected from the group consisting of human serum albumin, a polycationic protein, polysorbate 80, a sugar and an amino acid (claim 13); wherein the pharmaceutical composition comprises a polycationic protein (claim 14); wherein the polycationic protein comprises protamine (claim 15); wherein the mRNA is in complex with protamine (claim 16); wherein the pharmaceutical composition further comprises an adjuvant (claim 17); further comprising administering the composition to the subject two or more times (claim 18); further comprising administering a cytokine to the subject (claim 19); wherein the cytokine comprises GM-CSF (claim 20); wherein the composition is administered intradermally and wherein the mRNA is provided in complex with protamine and encodes an influenza virus surface antigen (claim 21); wherein the pharmaceutical composition comprises a sugar (claim 22); wherein the nucleotide analogue is selected from the group consisting of phosphorus amidates, phosphorus thioates, peptide nucleotides, methylphosphonates, 7-deazaguanosine, 5-methylcytosine and inosine (claim 23); wherein the virus surface antigen is an influenza surface antigen (claim 24); wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 15% points relative to an original coding sequence encoding the virus surface antigen (claim 25); wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 20% 
Claim 28 is drawn to a method for stimulating an immune response to a virus surface antigen in a subject comprising administering to the subject an effective amount of a pharmaceutical composition comprising:
1) a mRNA comprising a protein coding sequence that encodes the virus surface antigen, said mRNA comprising a 5’ Cap structure and a poly-A region of at least 50 nucleotides; and
2) an aqueous injection solution,
wherein the mRNA lacks any promoter sequences, wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 15% points relative to an original coding sequence encoding the virus surface antigen, wherein the protein sequence encoded by the mRNA is unchanged compared to protein encoded by the original coding sequence, and wherein the virus surface antigen is not a HIV, flavivirus or ebolavirus antigen,
wherein the pharmaceutical composition is administered by intramuscular injection.
Further limitations on the method of claim 28 are wherein the mRNA further encodes a secretory leader (claim 29); wherein the aqueous injection solution comprises water for injection (WFI), a buffered solution or a salt solution (claim 30), wherein the salt solution comprises sodium chloride or potassium chloride solution (claim 31), wherein the pharmaceutical composition comprises a component selected from the group consisting of human serum albumin, a polycationic protein, polysorbate 80, a sugar and an amino acid (claim 32); wherein the pharmaceutical composition comprises a sugar (claim 33); wherein the mRNA encoding the virus surface antigen comprises at least one nucleotide position replaced with a nucleotide analogue (claim 34), wherein the nucleotide analogue is selected from the group consisting of phosphorus amidates, phosphorus thioates, peptide nucleotides, methylphosphonates, 7-deazaguanosine, 5-methylcytosine and inosine (claim 35); wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 20% points relative to an original coding sequence encoding the virus surface antigen (claim 36); wherein the virus surface antigen is an influenza surface antigen (claim 37); further comprising administering the composition to the subject two or more times (claim 38); and wherein the mRNA comprises a 5’ untranslated region (UTR) and a 3’UTR (claim 39).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(New rejection – necessitated by amendment.)  Claim(s) 1, 3-5, 7-9, 11-13, 17-20, and 22-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frazer (AUPR446801A0, Pub. 05/17/2001, Priority 04/18/2001; hereafter “Frazer”.)  
The Prior Art
Frazer teaches an antigen which has been modified to increase the cellular and humoral response against said antigen when compared to the wild-type version of the antigen (entire document; see p. 2, ¶1; pp. 5-6, ¶.)  Frazer teaches the antigen would be in immunogenic compositions that would be used in therapeutic and prophylactic applications (p. 2, ¶1), and that said antigen may be delivered to the host in the form of a polynucleotide (p. 5, ¶3).  Frazer teaches the target antigen may be a structural protein from a pathogenic organism, such as a virus (p. 7, ¶3); said structural protein may be a capsid protein that is present on the surface of a non-enveloped virus, such as L1 and/or L2 proteins of papillomavirus or could be an envelope protein present on the surface of an enveloped virus, such as a hepatitis B virus surface antigens (p. 7, ¶3-4).  Frazer gives DNA delivery in his examples, but notes that the polynucleotides of the invention can be any oligonucleotide greater than 30 nucleotides in length, and 
Using HPV as an example, Frazer notes the HPV proteins such as L1 have sub-optimal codon usage for efficient expression in mammalian cells (p. 4, ¶2) and that the polynucleotide would be codon-optimized to permit enhanced or selective expression of the antigen; codon-optimization is understood to not alter the translated protein sequence but changes the codon sequence of the RNA in order to more closely match the preferred codon bias of the expression system (p. 9, ¶3-4).  In Example 5, Frazer notes the L1 gene codon-optimized for human codon bias has an increased immunogenicity versus the wild-type version of the L1 gene (pp. 59-60) and the GC content was increased in the L1 gene from 42.5% to 47.7% (an increase of 5.2%; p. 60, ¶1), but that anywhere from 5% to 70% or more of the codons in the polynucleotide may be replaced to those which have higher translational efficiencies in the target host (pp. 42-43, ¶ bridging pages; instant claims 25-26, 36.)  As Frazer teaches delivery, especially intramuscular, subcutaneous, intravenous, or intradermal injections (p. 48, ¶2; p. 52, ¶3; instant claims 3-5, 28) of the immunogenic compositions of the invention and that said compositions elicit immune responses (p. 48, ¶2; p. 52, ¶1; Example 5), and that viruses such as HPV can have the codons in their genes which encode surface proteins GC-optimized to over 7%, and that said mRNA polynucleotides (which inherently do not comprise promoters) may be injected into a host to induce an immune response, Frazer teaches every limitation required of instant claims 1, 3-5, and 7, and anticipates the invention.  
Frazer teaches the mRNA may comprise a poly A tail that is from about 50 to about 1,000 nucleotides long (p. 39, ¶2), a leader sequence, and 3’ and 5’ non-coding regions that is not encoded but confers, activates, or otherwise facilitates translational expression of the gene (p. 38, ¶3; instant claims 9, 27-28, 39).  Frazer also teaches the removal of signaling sequences that would prevent secretion of the surface protein, such as removal of nuclear localization signals (p. 59, ¶2) or the use of molecules that would aid in targeting the movement of the RNA or expressed protein (p. 53; ¶2; instant claims 9, 29).  The pharmaceutical solution may be comprised of an aqueous physiologically compatible buffer, such as a saline buffer solution, wherein saline buffers comprise sodium phosphate, sodium chloride, and sometime potassium chloride and potassium phosphate (p. 48, ¶2; instant claims 11-12, 30-31).  The solution may comprise cationic lipids, polyamines (p. 53, ¶3), phosphate buffered solutions, water, instant claims 13, 22, 32-33), and can also comprise adjuvants or amino acids (pp. 53-54, ¶ bridging pages; instant claim 17).  While Frazer uses HPV as his example, Frazer teaches the invention can be applied to viral infections, and antigens can be delivered from influenza viruses (p. 55, ¶2; instant claims 24, 37).  Frazer teaches the therapeutically effective amount may be one or more doses of the polynucleotide composition (p. 26, ¶4; instant claims 18, 38).  Frazer teaches the oligonucleotide may comprise nucleotide analogs, such as peptide nucleotides and methyl phosphonates (p. 23, ¶3; instant claims 8, 23, 34-35).  Frazer teaches expansion and maturation of dendritic cells which can be utilized in vivo according to the therapeutic methods, wherein the dendritic cells are cultured in the presence of GM-CSF (pp. 44-46; instant claims 19-20).  
For at least these reasons, Frazer teaches the limitations of instant claims 1, 3-5, 7-9, 11-13, 17-20, and 22-39, and anticipates the inventions within the metes and bounds of said claims. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection – necessitated by amendment.)  Claims 14-16 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazer as applied to claims 1, 3-5, 7-9, 11-13, 17-20, and 22-39 above, and further in view of Hoerr et. al. (EP1083232 A1, Pub. 03/14/2001, Priority 09/09/1999; APPLICANT-CITED PRIOR ART; hereafter “Hoerr”.)  
The Prior Art
Frazer teaches injected delivery of a liquid immunogenic composition comprising viral antigens, wherein said antigens have been mutated compared to a wild-type sequence to comprise at least a 7% increase in G/C content to elicit an immune response against said antigens in a host.  While Frazer teaches the majority of the claimed invention, and teaches the use of cationic liposomes and polyamines for the delivery of the polynucleotide, Frazer is silent as to the use of a specific subspecies of these delivery agents, namely protamine, to deliver the RNA to the host.
instant claims 14-16, 21.)  Said mRNA-protamine complexes can be delivered intradermally (¶[0028]) and can be used to treat viral infections (¶[0031][0043]).   Said mRNA-protamine complexes may also express cytokines, such as GM-CSF (¶[0043]).  Hoerr teaches that protamines may be delivered in conjunction with liposomal complexes (¶[0049]).  
Given the teachings of Hoerr, which teach the use of protamine with mRNA to stabilize the delivery of said nucleic acid to a host, and given the teachings of Frazer, it would be obvious to try and see if adding protamine to the viral RNA antigen delivery systems of Frazer would stabilize the delivery of the polynucleotide compositions.  Hoerr specifically directs the use of protamines and mRNA to the use of treating viral infections, and would be an obvious optimization step to try in light of the teachings of Frazer.  Therefore, arriving at the limitations of instant claims 14-16 and 21 would be obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art to modify the methods taught by Frazer in order to utilize compositions in the pharmaceutical composition to stabilize antigen-encoding RNA for delivery to a host.  One would have been motivated to do so, given the suggestion by Hoerr that mRNA could be complexed with protamine and stabilize positive-sense RNA (such as mRNA or viral RNA), especially naked mRNA, for delivery to a host cell.  There would have been a reasonable expectation of success, given the knowledge that stabilizers such as protamine were known in the art, as taught by Hoerr, and also given the knowledge that Frazer envisioned the use of stabilizing buffers, carriers, polyamines, cationic reagents, and other techniques for the delivery of the polynucleotide compositions.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(New rejection – necessitated by amendment.)  Claims 1, 3-5, 7-9, and 11-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-25, 
This is a provisional nonstatutory double patenting rejection.

(New rejection – necessitated by amendment.)  Claims 1, 3-5, 7-9, and 11-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 22-23, 25-27, 29-31, 33-35, 39-41, 44-47, and 49-50 of copending Application No. 15/452,658 in view of Hoffman et. al. (US20040029251A1, Priority 04/26/2002; hereafter “Hoffman”.)  Both sets of claims are drawn towards methods of stimulating immune responses in a host comprising delivery of mRNA which comprises a viral antigen, namely a viral surface antigen, wherein the G/C content of said antigen has been increased at least 7% points relative to a wild-type mRNA encoding said antigen.  Both sets of claims utilize intradermal and intramuscular routes of delivery, claim nucleotide modification, comprise protein carriers for the mRNA that include cationic proteins such as protamine (although protamine is a non-elected species in ‘658), and are delivered one or more times in a prime/boost regime.  The ‘658 claims are drawn to a nearly identical invention, including being drawn towards influenza surface antigens.  However, the delivery of specific species or subtypes of HA, NA, or matrix proteins from influenza would be obvious given the art at the time of filing vaccinated against three or four different influenza strains each season, and was actively pursuing delivery of nucleic acid-based vaccines to deliver the influenza antigens, as taught by Hoffman (see e.g. ¶[0001-0013]).  Hoffman teaches the HA segment may be from a pathogenically relevant strain, such as H1, H3, H5, H2, H7, or B(¶[0023]).  Given 
This is a provisional nonstatutory double patenting rejection.




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 1648